PERFORMANCE UNIT AWARD AGREEMENT

(under the Milacron Inc. 2004 Long-Term Incentive Plan, As Amended)

THIS PERFORMANCE UNIT AWARD AGREEMENT (“Agreement”) made in Cincinnati, Ohio on
the date of signature below, between Milacron Inc., a Delaware corporation
(hereinafter called the “Company”) and      , a regular salaried employee of the
Company or one of its Subsidiaries (hereinafter called the “Grantee”).

WITNESSETH:

Whereas, the Company desires to grant to the Grantee the right, contingent upon
certain vesting requirements, to receive either cash or shares of common stock
of Milacron Inc. (as determined by the Company), as hereinafter provided, upon
the attainment of certain management objectives as more fully set forth in the
Performance Unit Award Agreement Terms attached hereto as Exhibit A and
incorporated herein (the “Terms”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and hereinafter in the attached Agreement, and for other good and
valuable consideration, the Company and the Grantee do hereby agree as follows:

Subject to and upon the terms, conditions and restrictions set forth in the
Milacron Inc. 2004 Long-Term Incentive Plan, as amended and as may be amended
from time to time (the “Plan”) and this Agreement, the Company hereby grants to
the Grantee xxxxxx Performance Units (collectively the “Award”), effective as of
April 2, 2008 (the “Date of Grant”). Each Performance Unit represents the
contingent right to receive $1.00 or its equivalent value in shares of Milacron
Inc. common stock, subject to the terms and conditions set forth in the Plan and
this Agreement, including Exhibit A hereto.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Grantee has hereunto set his or her hand, all as of the day and year
first above written.

MILACRON INC.

By:

GRANTEE:

DATE:

EXHIBIT A

MILACRON INC.

PERFORMANCE UNIT AWARD AGREEMENT TERMS

1. Restrictions on Transfer of Award. The Award may not be sold, exchanged,
assigned, transferred, pledged, encumbered or otherwise disposed of by the
Grantee; provided, however, that the Grantee’s rights with respect to such Award
may be transferred by will or pursuant to the laws of descent and distribution.
Any purported transfer or encumbrance in violation of the provisions of this
Section 1 shall be void ab initio, and the other party to any such purported
transaction shall not obtain any rights to or interest in such Award.

2. Vesting and Payment of Award.

(a) All or a portion of the Award shall vest and become nonforfeitable at
11:59 p.m. on January 2, 2010 (the “Vesting Date”), provided that (i) the
Grantee has been continuously employed with the Company and its Subsidiaries
from the Date of Grant until such time and (ii) the Company determines and the
Committee approves that all or a portion of the management objectives set forth
in Schedule A attached hereto and incorporated herein (“Management Objectives”)
have been satisfied in accordance with Section 2(b).

(b) As soon as administratively practicable following the end of the Performance
Period (as defined below), the Personnel and Compensation Committee of the
Company’s Board of Directors (the “Committee”) shall determine (i) the extent,
if any, to which the Management Objectives for the period beginning on
January 1, 2008 and ending on December 31, 2008 (the “Performance Period”) shall
have been achieved in accordance with Schedule A; (ii) the number of Performance
Units under the Award, if any, that shall have been earned in accordance with
Schedule A; and, (iii) whether upon the Vesting Date the Company will settle the
Award in cash or shares of Milacron common stock. In the event the Committee
determines settlement shall be in the form of shares of Milacron Inc. common
stock, the Award shall be converted to a book entry equivalent of shares using
the fair market value of Milacron Inc. common stock on the first business day
following the end of the Performance Period and the Grantee will receive shares
of Milacron common stock following the Vesting Date, if not otherwise forfeited,
pursuant to the terms herein.

(c) If the Grantee ceases to be an employee of the Company or its Subsidiaries
after the Performance Period but prior to the Vesting Date as a result of his or
her Retirement, Disability, Death, or any other event specified by the
Committee, then the number of Performance Units earned in accordance with
Section 2(b) shall vest as of the Vesting Date pursuant to the terms herein. For
purposes of this Agreement, “Retirement” shall mean the Grantee’s termination of
employment with the Company and its Subsidiaries (i) after having attained age
55 and at least five years of Credited Service (as that term is defined in the
Milacron Retirement Plan); or, (ii) in accordance with a temporary early
retirement program or other agreed upon severance arrangement of the Company or
its Subsidiaries. For purposes of this Agreement, “Disability” shall have the
meaning given such term in the long-term disability plan of the Company in
effect for, or applicable to, the Grantee.

(d) Payment of any Performance Units of an Award that are earned and vested in
accordance with Sections 2(a) through 2(c) and not forfeited in accordance with
Section 3 shall be made to the Grantee no later than by March 15, 2010.

3. Forfeiture of Award. Except as and to the extent the Award has become
nonforfeitable pursuant to Sections 2(c), all of the Award shall be forfeited if
the Grantee ceases to be continuously employed by the Company and its
Subsidiaries prior to the Vesting Date.

4. No Employment Contract. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to continuance of employment by the Company
and its Subsidiaries, nor limit or affect in any manner the right of the Company
and its Subsidiaries to terminate the employment or adjust the compensation of
the Grantee.

5. Taxes and Withholding. The Company shall withhold from the Award as is
standard and customary. To the extent that the Company shall be required to
withhold any federal, state, local or other taxes in connection with the Award
and the amounts available to the Company for such withholding are insufficient,
the Grantee shall pay such taxes or make provisions that are satisfactory to the
Company for the payment thereof.

6. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company and its Subsidiaries shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Company and its Subsidiaries by reason of the
transfer of his employment among the Company and its Subsidiaries or a leave of
absence approved by the Company.

7. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding this foregoing, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement without the Grantee’s consent.

8. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

9. Entire Agreement. The Agreement and the Terms contain the entire agreement
and understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior communications, representations and
negotiations in respect thereto. In the event of any inconsistency between the
provisions of the Agreement and the Terms, the Terms shall govern.

10. Successors and Assigns. Without limiting Section 1 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

11. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.

12. Compliance with Section 409A of the Code. It is intended that the
Performance Units payable pursuant to this Agreement shall either be exempt from
the application of, or comply with, the requirements of Section 409A of the
Internal Revenue Code (the “Code”). This Agreement shall be construed,
administered, and governed in a manner that effects such intent, and the
Committee shall not take any action that would be inconsistent with such intent.
Without limiting the foregoing, the Performance Units of an Award shall not be
deferred, accelerated, extended, paid out, settled, adjusted, substituted,
exchanged or modified in a manner that would cause the Awards to fail to satisfy
the conditions of an applicable exception from the requirements of Section 409A
of the Code or otherwise would subject the Grantee to the additional tax imposed
under Section 409A of the Code. The Company makes no representations or
warranties with respect to the tax consequences of the provisions of the Plan,
the Agreement or any other program, agreement or arrangement of the Company or
any affiliates, or that they do or will comply in form or operation with
Section 409A of the Code.

13. Notices. Any notice to the Company shall be in writing to the Company and
any notice to the Grantee shall be addressed to the Grantee at his or her
address on file with the Company. Except as otherwise provided herein, any
written notice shall be deemed to be duly given if and when delivered personally
or deposited in the United States mail, first class certified or registered
mail, postage and fees prepaid, return receipt requested, and addressed as
aforesaid. Any party may change the address to which notices are to be given
hereunder by written notice to the other party as herein specified (provided
that for this purpose any mailed notice shall be deemed given on the third
business day following deposit of the same in the United States mail).

[END]

1

SCHEDULE A

MANAGEMENT OBJECTIVES

1. Management Objectives. The Management Objectives applicable to the Award
shall be based on the Company’s consolidated Earnings Before Interest Taxes
Depreciation and Amortization as reported in consolidated financial statements
and excluding certain extraordinary or special items and/or certain non-cash
gains or losses as approved by the Committee (“EBITDA”).

2. Determination of Size of Award. The ultimate number of Performance Units that
may be earned shall be based on the extent to which the Company’s EBITDA for the
Performance Period is equal to or greater than the EBITDA levels set forth below
(if the Company’s EBITDA falls between two of the specified amounts set forth
below, then the percentage of Award vested shall be calculated in a linear
fashion):

          EBITDA FOR PERFORMANCE PERIOD   % of Award Earned
***
    200 %
 
       
***
    175 %
 
       
***
    150 %
 
       
***
    110 %
 
       
***
    80 %
 
       
***
    25 %
 
       
***
    0 %
 
       

***indicates where text has been omitted pursuant to a request for confidential
treatment. The omitted text has been filed separately with the Securities and
Exchange Commission.

2